DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2020, August 21, 2020, October 1, 2020, February 26, 2021, and May 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,855,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently filed claims, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

KATZ discloses an epoch manager of a computing node of a multi-chassis router selecting a computing node as an epoch manager master, and executing object flooding protocol (OFP) to determine topology of computing nodes, where the topology represents the graph node of the computing nodes. The OFP transmits an announcement that specify a computing node and one or more links directly coupled to that computing node and constructs a topology from the announcement. 

PATEL discloses cloud-based route reflector (CBRR) that extracts information from Interior Gateway Protocol routing protocol packets, where the information is LSP, and a determination of whether the router (area border router) is previously advertised, then the CBRR associates the clients with the ABR based on the area partitioned, and maps the neighbor address to an LSP that includes an area ID. 

OYAMADA discloses a transmission apparatus that automatically makes area division on the basis of a predetermined condition to lessen the labor of a maintainer, where a first transmission apparatus selects another transmission apparatus as a network leader in the area, 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “electing a first abstracted subarea leader from among a plurality of network devices in a network area of a network, wherein the network area is one level of a hierarchy of the network, wherein the network area comprises a first abstracted subarea and a first abstracted subarea complement, wherein the first abstracted subarea comprises a subset of the plurality of network devices in the network area, wherein the subset of the plurality of network devices comprises the first abstracted subarea leader and a plurality of first abstracted subarea edge devices; generating, by the first abstracted subarea leader, a first abstracted subarea representation node identifier associated with the first abstracted subarea, wherein the first abstracted subarea representation node identifier identifies a first abstracted subarea representation node used to represent the first abstracted subarea; distributing, by the first abstracted subarea leader, the first abstracted subarea representation node identifier to the plurality of first abstracted subarea edge devices, wherein distributing the first abstracted subarea representation node identifier to the first abstracted subarea edge devices triggers each first abstracted subarea edge device to determine a portion of the first abstracted subarea complement to which they are adjacent; receiving, by the first abstracted subarea leader and from the plurality of first abstracted subarea edge devices, a plurality of first abstracted subarea link state packets (LSPs) in response to distributing the first abstracted subarea representation node identifier, wherein a first abstracted subarea LSP from a first abstracted subarea edge device comprises the first abstracted subarea representation node identifier and the portion of the first abstracted subarea complement to which the first abstracted subarea edge device is adjacent; generating, by the first abstracted subarea leader and using the plurality of first abstracted subarea LSPs, a first abstracted subarea representation node LSP, wherein the first abstracted subarea representation node LSP comprises the first abstracted subarea representation node identifier and a plurality of first abstracted subarea neighbor adjacencies between the plurality of first abstracted subarea edge devices and the first abstracted subarea complement; and distributing, by the first abstracted subarea leader, the first abstracted subarea representation node LSP to a first plurality of first abstracted subarea complement network devices, wherein, in response to receiving a copy of the first abstracted subarea representation node LSP, each of the first plurality of first abstracted subarea complement network devices advertises an adjacency to the first abstracted subarea representation node to a second plurality of first abstracted subarea complement network devices” as recited in Claim 1. Similar limitations are presented in the independent Claims 8 and 15.

Dependent claims 2 – 7, 9 – 14, and 16 – 20 further limit the allowed independent claims 1, 8, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VENKATACHALAM et al – identify a first UE and a second UE located within a proximity, receive network assisted proximity discover information at one of the first UE and second UE from an EPC operating on WWAN, and set up a D2D communication between first UE and the second UE based on the network assisted proximity discover information 
ZHANG et al – the controller configures changes in the SDN and provides notifications to other controllers after configuring devices under its control, where the controller prioritizes the status of downstream and/or upstream devices based on a type or direction of data flow when making the configuration decision, and the controller provides notifications to other controllers by prioritizing notifications based on the hierarchical position of devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468